Citation Nr: 1723562	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the reduction of the rating for pulmonary sarcoidosis from 30 percent to non-compensable, effective March 1, 2015, was proper.

2. Entitlement to an initial disability rating in excess of 10 percent disabling prior to December 4, 2012, in excess of 30 percent disabling from December 4, 2012 to April 30, 2015, and a compensable rating as of March 1, 2015, for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2014 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, an August 2014 supplemental statement of the case (SSOC) granted an increased rating for pulmonary sarcoidosis of 30 percent, effective December 4, 2012.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A December 2014 rating decision reduced the Veteran's disability rating for pulmonary sarcoidosis to non-compensable effective March 1, 2015.  In a May 2015 decision, the Board noted that the Veteran had not filed a notice of disagreement (NOD) with regard to the December 2014 rating reduction.  The Veteran was advised he had until December 2015 to file a NOD.  The Board further noted that the increased rating matter on appeal involved consideration of the highest possible rating for the entire period on appeal; thus, the Veteran was not prejudiced by proceeding with a decision in the case.  

In a September 2015 letter, the Veteran's representative asserted that the December 2014 rating decision did not consider a November 2014 filing in which the Veteran disagreed with the accuracy of the July 2014 VA examination.  In addition, the letter enclosed new medical evidence dated August 2015 by the Veteran's treating physician, Dr. NLL.  Based on the newly submitted medical evidence, the representative asserted that the Veteran met the criteria for a 30 percent disability rating.  Accordingly, the September 2015 letter constitutes a NOD with the December 2014 rating decision as it expressed disagreement and contained new and material evidence submitted within one year of the rating decision.  As such, the record reflects that the December 2014 rating decision is not final.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R §§ 3.104, 20.302 (2016).  Accordingly, the Board has recharacterized the issues on appeal as reflected on the cover page.

Additionally, in May 2015 the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain the missing July 2014 VA examination report and any outstanding treatment records identified by the Veteran.  The AOJ was additionally instructed to obtain a new VA examination to address the current severity of the Veteran's pulmonary sarcoidosis.  The Board notes that the July 2014 VA examination has been associated with the claims file.  Additionally, in a June 2015 letter, the VA requested the Veteran identify the dates of treatment for his pulmonary sarcoidosis including private treatment records and any VA hospitals, and to return VA Forms 21-4142 and 21-4142a so the VA could obtain those records.  The record shows that the Veteran did not return those forms.  However, in a September 2015 filing the Veteran's representative submitted a letter from Dr. NLL that included an overview of the Veteran's treatment between 2005 and 2015 including pulmonary function test (PFT) results.  Lastly, the Veteran was afforded a new VA examination that occurred in July 2016 and that examination report has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. At the time of the December 2014 reduction in evaluation of the Veteran's pulmonary sarcoidosis from 30 percent disabling to non-compensable, there was a showing of improvement in disability evidenced by the following pulmonary function test (PFT) results:  Forced Expiratory Volume in one second (FEV-1) of 95 percent predicted, and the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 90 percent predicted.  

2. The December 2014 rating decision reducing the disability evaluation assigned to the Veteran's service-connected pulmonary sarcoidosis was based on a full evidentiary record; thus, there was a clear showing that symptoms had improved such that he no longer met the criteria for a 30 percent rating and the rating reduction was implemented with observing applicable law and regulations.

3. Prior to December 4, 2012, the Veteran's pulmonary sarcoidosis was manifested by FEV-1 of less than 80 percent of predicted but never less than 71 percent, and the ratio of FEV-1/FVC was less than 70 percent but never less than 56 percent.  No Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test results were obtained during this period on appeal.

4. Between December 4, 2012 and April 30, 2015, the Veteran's pulmonary sarcoidosis had been manifested by FEV-1 of less than 70 percent of predicted but never less than 56 percent, and the ratio of FEV-1/FVC of less than 70 percent but never less than 56 percent, nor was there any indication that DLCO was less than 81 percent of predicted.

5. As of March 1, 2015, the competent medical evidence of record shows the Veteran's pulmonary sarcoidosis manifested by FEV-1 of 84 percent predicted and FEV-1/FVC of 78 percent with the examiner indicating the FEV-1 results most accurately reflected the level of disability.


CONCLUSIONS OF LAW

1. The reduction in evaluation of pulmonary sarcoidosis from 30 percent disabling to non-compensable, effective March 1, 2015, was proper.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.97, Diagnostic Code (DC) 6600 (2016).

2. The criteria for an initial rating in excess of 10 percent prior to December 4, 2012 for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, DCs 6600, 6604, 6846 (2016).

3. The criteria for a rating in excess of 30 percent from December 4, 2012 to April 30, 2015 for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, DCs 6600, 6846 (2016).

4. The criteria for a compensable rating as of March 1, 2015 for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, DCs 6600, 6846 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in May 2010.  The notice additionally provided information regarding establishing effective dates in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran.

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was provided with VA examinations with regard to his pulmonary sarcoidosis which occurred in November 2010, July 2014 and July 2016.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  

Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for sarcoidosis in April 2010.

At a November 2010 VA examination, the Veteran's respiratory condition was manifested by FEV-1 of 73 percent predicted and a FEV-1/FVC ratio of 57 percent.  The examiner did not state which test result most accurately reflected the level of disability.  Additionally, no DLCO testing results were included.  The examiner diagnosed the Veteran with mild obstructive lung disease that did not demonstrate worsening obstruction since the January 2009 PFT.  The Veteran reported current symptoms of daily cough with clear sputum.  The examiner found no dyspnea or period of incapacitation.  Additionally, the Veteran's respiratory condition was not manifested by cor pulmonale, RHV or pulmonary hypertension.  A normal chest X-ray was obtained.  The Veteran's lungs were found clear to auscultation bilaterally with no wheezing, rales or rhonchi.  Breath sounds were equal bilaterally.  The examiner noted the Veteran reported feeling uncomfortable coughing around people all day at work but found that his respiratory condition did have any effect on his occupational functioning or activities of daily living.  Overall, the examiner found a normal respiratory examination.  In a June 2011 addendum medical opinion based on a review of the claims file and the November 2010 examination, the examiner concluded that the November 2010 FEV-1 test results were the best indicator of the Veteran's level of disability.

In a June 2011 rating decision, service connection for pulmonary sarcoidosis was granted and assigned an initial 10 percent disability rating by analogy pursuant to 38 C.F.R. § 4.97, DC 6699-6604, based upon PFT results.  

In December 2012, a PFT performed by Dr. NLL revealed the following testing results: FEV-1 of 67 percent predicted, FEV-1/FVC of 63 percent predicted, and DLCO of 89 percent predicted.  The physician noted that spirometry demonstrated mild airway obstruction and following bronchodilator there was significant improvement in airway mechanics.

In March 2013, a VA medical record shows the Veteran denied any shortness of breath or orthopnea.  The Veteran's chest and respiratory was found clear to auscultation bilaterally with no rales or wheezing.  The examiner did note chronic coughing.  Similarly, an August 2013 VA medical record shows the Veteran's chest and respiratory found clear to auscultation bilaterally with no rales or wheezing.  A chronic cough was noted.

The Veteran underwent a VA examination in July 2014.  The examiner diagnosed the Veteran with sarcoidosis with January 1990 listed as the date of diagnosis.  The examiner further noted an X-ray examination revealing a diagnosis of stage 3 bilateral pulmonary infiltrates.  The examiner indicated that the Veteran did not require the use of oral or parenteral corticosteroid medications to treat his respiratory condition.  Additionally, the examiner indicated that the respiratory condition did not require the use of inhaled medications, oral bronchodilators, antibiotics, steroids or outpatient oxygen therapy.  Symptoms related to the Veteran's sarcoidosis included cough with periods of uncontrolled coughing.  PFT results showed the Veteran's respiratory condition manifested by FEV-1 of 95 percent predicted and FEV-1/FVC of 90 percent predicted.  The examiner indicated the FEV-1 test results more accurately reflected the Veteran's current pulmonary function.  No DLCO testing results were obtained as the examiner noted that such testing was not indicated for the Veteran's condition.  The examiner noted that pre-bronchodilator results were normal.  

An August 2014 rating decision proposed reducing the rating of the Veteran's pulmonary sarcoidosis from 30 percent disabling to non-compensable.  The Veteran was notified of the proposed rating reduction in September 2014.

In a November 2014 statement, the Veteran asserted that during his July 2014 VA examination his respiratory testing was stopped several times due to coughing spells.  Additionally, the Veteran asserted the machine used to conduct his "breathing test" malfunctioned two to three times and that when it started working the examiner rushed the test due to a line of patients waiting to be tested.  Accordingly, the Veteran asserted that his PFT test was not conducted properly.  The Veteran's representative also submitted a statement in November 2014 regarding the Veteran's concerns over the July 2014 VA examination.  The representative requested a new VA examination in hopes that a "new breathing test will more accurately reflect [the Veteran's] pulmonary sarcoidosis severity."

In a December 2014 rating decision, the 30 percent evaluation of the Veteran's service-connected pulmonary sarcoidosis was reduced to a non-compensable evaluation.

In a September 2015 facsimile and letter, the Veteran transmitted an August 2015 letter from Dr. NLL which provided an overview of the Veteran's medical history.  The medical letter also provided December 2013 and July 2015 PFT results.  The December 2013 PFT shows the following testing results: FEV-1 of 72 percent predicted, FEV-1/FVC of 64 percent predicted, and DLCO of 90 percent predicted.  The July 2015 PFT shows the following testing results: FEV-1 of 75 percent predicted, FEV-1/FVC of 67 percent predicted, and DLCO of 99 percent predicted.  The medical letter did not include post-bronchodilator studies for either the December 2013 or the July 2015 PFTs.  Additionally, Dr. NLL did not explain why post-bronchodilator studies were not conducted or included.  

The September 2015 letter also asserted that the December 2014 rating reduction decision did not review the November 2014 filing in which the Veteran disagreed with the accuracy of the July 2014 VA examination.  Based on the newly submitted medical evidence, the representative asserted that the Veteran met the criteria for a 30 percent disability rating.

Lastly, the Veteran was provided another VA examination in July 2016.  The examiner diagnosed the Veteran with pulmonary sarcoidosis.  The Veteran's diagnosed respiratory condition was found not to require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or oxygen therapy.  A July 2016 chest X-ray study revealed clear lungs with no significant abnormalities.  PFT results showed the Veteran's respiratory condition manifested by FEV-1 of 84 percent predicted, and FEV-1/FVC of 78 percent.  The examiner indicated that the FEV-1 test results most accurately reflected the level of disability.  The examiner also indicated that post-bronchodilator testing results were normal and that DLCO testing was not indicated for the Veteran's condition.  Additionally, the examiner found that the Veteran's respiratory condition did not impact his ability to work.  

Rating Reductions

The Veteran seeks restoration of the 30 percent disability rating for his service-connected pulmonary sarcoidosis.  He contends that the reduction of the evaluation from 30 percent to non-compensable was improper.  

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

1. Due Process

The Board notes that there are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2016).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i) (2016).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, reduction notification procedures were required as the December 2014 rating decision that implemented the rating reduction changed the Veteran's overall disability rating, which was reduced from 30 percent to non-compensable.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) and (i) were therefore applicable in this case.

The record includes an August 2014 rating decision that proposed reducing the rating of the Veteran's pulmonary sarcoidosis from 30 percent disabling to non-compensable.  The Veteran was notified of the proposed rating reduction in September 2014.  The September 2014 notice enclosed the August 2014 rating decision that set forth all material facts and reasons for the proposed rating reductions.  Additionally the September 2014 notice properly notified the Veteran of the 60 day period to provide evidence, how to obtain a personal hearing in accordance with 38 C.F.R. § 3.105(i), and what evidence he could submit.  

Thus, the Board finds that VA has satisfied the specific procedural requirements applicable to the Veteran's rating reduction.

2. Legal Analysis

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

As noted above, the Veteran's overall disability rating as a result of the reduction changed and the due process protections of 38 C.F.R. § 3.105(e) and (i) have been satisfied.  Therefore, the remaining question is the propriety of the reductions. 

The criteria governing certain rating reductions for certain service connected disabilities are found under 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 30 percent evaluation for the service-connected pulmonary sarcoidosis had been in effect for less than three years at the time the reductions took place.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421; see also King v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 585, 11 (The Board bears the burden of establishing by a preponderance of evidence that the rating reduction was warranted).  

The question before the Board is whether the rating reduction was proper based on the evidence of record.  As noted above, the Veteran's 30 percent disability rating for his service-connected pulmonary sarcoidosis was in effect less than three years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application and the matter will be analyzed under 38 C.F.R. § 3.344(c).

For disabilities that have not become stabilized (i.e., where a rating has been in effect for less than five years), reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2016).  Applicable regulations further instruct that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Additionally, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Veteran's pulmonary sarcoidosis is evaluated under 38 C.F.R. § 4.97, DC 6600.  Under Diagnostic Code 6600, a 10 percent disability rating is warranted for FEV-1 of 71 to 80 percent predicted, or; a ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or ; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2016).

The Board notes that the August 2014 rating decision noted the following evidence in support of the proposed rating reduction: VA medical records from November 2010 through September 2013; medical records from DUMC received March 2014; duplicate service treatment records received March 2014; and internet articles received March 2014.  Additionally, the December 2014 rating decision cited the same evidence listed in the August 2014 rating decision, and the reasoning for the reduction cited in both the August and December 2014 rating decisions shows that the RO focused on the July 2014 VA examination findings as the basis for the rating reduction. 

The July 2014 VA examination revealed PFT results showing the Veteran's respiratory condition manifested by FEV-1 of 95 percent predicted and FEV-1/FVC of 90 percent predicted and the examiner indicated the FEV-1 test results more accurately reflected the Veteran's current pulmonary function.  Accordingly, the findings from the July 2014 VA examination showed improvement in the Veteran's condition from the time he was granted the 30 percent rating in an August 2014 SSOC.  As such, based on the July 2014 VA examination report the Veteran's service-connected pulmonary sarcoidosis warranted no higher than a non-compensable evaluation.  The Board also notes that there was no other medical evidence of record at the time of the July 2014 VA examination that suggested it was not reasonably certain that the improvement shown on the examination report would not be maintained under the ordinary conditions of life and work.  

The Board recognizes the November 2014 statement provided by the Veteran and his representative asserting that the July 2014 VA examination was inaccurate due to a malfunctioning PFT machine; specifically that the machine malfunctioned two to three times and that when it started working the examiner rushed the test due to a line of waiting patients.  Accordingly, the Veteran asserts that his test was not conducted properly thereby casting doubt on the validity of the test results, and, in essence, the competency of the VA examiner in properly conducting her examination.  
The Board does not find the Veteran competent to address whether the equipment at issue was malfunctioning, or to offer an opinion as to whether the examiner had enough time to complete the examination once the equipment stopped "malfunctioning."  The Veteran is a layperson.  The Board finds that determining whether medical equipment was malfunctioning is beyond the expertise of a layperson.  Even if there was some sort of delay involved in the testing, a layperson such as the Veteran is certainly not competent to offer an opinion as to how long the testing would have to take to get accurate results.  The Board notes that the examiner did provide testing results, and did not suggest that there was any problem with the accuracy of those results.  A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in obtaining medical test results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir 2011).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  
As noted above, the only deficiencies cited by the Veteran are speculations as to whether the machine used to conduct the PFT test was operating correctly at the time the test was administered, and whether the VA examiner rushed her medical examination.  However, a review of the November 2014 VA examination report shows no indication that the testing data obtained by the VA examiner was rushed or that the data obtained was inaccurate.  More importantly, as the Veteran has not pointed to any actual error, deficiency, incorrect application of medical principles, or any other specific failing of the November 2014 VA examiner in this case, the Board finds that the examination conducted in connection with his appeal was sufficient to assist VA in deciding whether improvement in the Veteran's service-connected pulmonary sarcoidosis had actually occurred.

Therefore, after a review of the evidence of record at the time of the December 2014 rating decision, the Board finds that the preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  Accordingly, the preponderance of the evidence established improvement, and the reduction in evaluation of the Veteran's pulmonary sarcoidosis from 30 percent to non-compensable was proper.  38 C.F.R. § 3.344.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

As noted above, a June 2011 rating decision, rated the Veteran's pulmonary sarcoidosis by analogy pursuant to 38 C.F.R. § 4.97, DC 6699-6604.  Initially, the Board notes that sarcoidosis is rated under DC 6846.  Further DC 6846 instructs the rater to rate active disease or residuals of sarcoidosis as chronic bronchitis under DC 6600.  A review of the rating criteria under DC 6600 shows that it mirrors the rating criteria under DC 6604.  As such, rating the Veteran's pulmonary sarcoidosis under either DC 6600 or 6604 provides the same outcome.  Additionally, as the rating criteria under DC 6600 have already been provided above, the Board will not repeat it here.

The Board does note that there are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2016).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The Board will first address the period on appeal prior to December 4, 2012.  

The evidence of record during this period on appeal includes the November 2010 VA examination and the June 2011 addendum medical opinion.  Both records show that the Veteran's service-connected pulmonary sarcoidosis does not warrant a rating in excess of 10 percent disabling for this period on appeal.  This is based upon PFT results showing FEV-1 of 73 percent.  While the PFT also includes results showing FEV-1/FVC of 57 percent, the June 2011 examiner found the FEV-1 metric the most accurate reflection of the Veteran's level of disability.  Therefore, there is no evidence of FEV-1 lower than 71 percent predicted, FEV-1/FVC lower that 71 percent, or DLCO lower than 66 percent prior to December 4, 2012.  Accordingly, based upon the evidence of record, the Board finds that a rating in excess of 10 percent disabling prior to December 4, 2012 is not warranted.

The Board will now address the second period on appeal from December 4, 2012 to April 30, 2015.  

Based on the evidence of record, the Board finds that between December 4, 2012 and April 30, 2015, a rating in excess of 30 percent is not warranted for pulmonary sarcoidosis.  During this period on appeal, PFT data most favorable to the Veteran includes FEV-1 of 67 percent predicted, FEV-1/FVC of 63 percent predicted, and DLCO of 89 percent.  Therefore, there is no evidence of FEV-1 lower than 56 percent predicted, FEV-1/FVC lower that 56 percent, or DLCO lower than 56 percent predicted.  Accordingly, pursuant to DC 6600 the Veteran does not meet the criteria for a rating higher than 30 percent disabling. 

The Board will now address the third period on appeal as of March 1, 2015. 

Evidence added to the claims file since the rating reduction came into effect on March 1, 2015 includes a private medical record showing July 2015 PFT results manifested by FEV-1 of 75 percent predicted, FEV-1/FVC of 67 percent predicted, and DLCO or 99 percent predicted.  However, the physician did not indicate which metric more accurately reflected the Veteran's level of disability.  Additionally, the record does not include post-bronchodilator test results and the physician did not explain why post-bronchodilator testing results were not conducted.  Accordingly, the July 2015 PFT results are not adequate for rating purposes.  See 38 C.F.R. § 4.96(d)(3).

As such, the only competent evidence of record since March 1, 2015 is the July 2015 VA examination which found the Veteran's pulmonary sarcoidosis manifested by FEV-1 of 84 percent predicted, and FEV-1/FVC of 78 percent.  Additionally, the examiner indicated that the FEV-1 test results most accurately reflected the level of disability.  The Board notes that the examination report did not include post-bronchodilator results; however, the examiner indicated that such results were not included because the pre-bronchodilator results were normal.  Id.

Accordingly, as of March 1, 2015, the competent medical evidence of record shows the Veteran's pulmonary sarcoidosis does not warrant a compensable rating pursuant to DC 6600.

The Board has also considered rating criteria under DC 6846 during each period on appeal.  Pursuant to DC 6846, sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, DC 6864 (2016).

A review of the record shows that the Veteran's pulmonary sarcoidosis has not required treatment involving inhaled medications, oral bronchodilators, antibiotics, steroids, or any other treatment or medication.  Additionally, the Veteran's pulmonary sarcoidosis has not been manifested by cor pulmonale, cardiac involvement with congestive heart failure or manifested by fever, night sweats or weight loss despite treatment.  Accordingly, rating the Veteran's pulmonary sarcoidosis under DC 6846 does not provide the Veteran with a more beneficial outcome during any period on appeal.  

In sum, the Board concludes that prior to December 4, 2012 a rating in excess of 10 percent is not warranted for the Veteran's pulmonary sarcoidosis based upon a November 2010 PFT showing FEV-1 of 73 percent which the June 2011 examiner found was the best indicator of the Veteran's level of disability.  Additionally, between December 4, 2012 and April 30, 2015, a rating in excess of 30 percent disabling for pulmonary sarcoidosis is not warranted because no PFT during this period on appeal shows FEV-1 lower than 56 percent predicted, FEV-1/FVC lower that 56 percent predicted, or DLCO lower than 56 percent predicted.  Lastly, as of March 1, 2015, a compensable rating is not warranted because the competent medical evidence of record shows a FEV-1 of 84 percent predicted that the examiner found was the best indicator of the Veteran's level of disability.  There is no reasonable doubt to be resolved; therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, DCs 6600, 6604, 6846 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected pulmonary sarcoidosis was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations of the Veteran's service-connected pulmonary sarcoidosis, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's pulmonary sarcoidosis are chronic productive cough and abnormal respiratory PFTs.  The Veteran is currently rated under 38 C.F.R. § 4.97, DC 6600, based upon those symptoms.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disability during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
















	(CONTINUED ON NEXT PAGE)
ORDER

The reduction in evaluation of pulmonary sarcoidosis from 30 percent to non-compensable was proper.

Entitlement to an initial rating in excess of 10 percent disability prior to December 4, 2012 for pulmonary sarcoidosis is denied.

Entitlement to a rating in excess of 30 percent from December 4, 2012 to April 30, 2015 for pulmonary sarcoidosis is denied.

Entitlement to a compensable rating as of March 1, 2015 for pulmonary sarcoidosis is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


